975 So. 2d 477 (2007)
In the Interest of M.G., T.G., T.G., and J.D., children.
M.G., Appellant,
v.
Department of Children and Family Services and Guardian Ad Litem Program, Appellees.
No. 2D06-5555.
District Court of Appeal of Florida, Second District.
June 20, 2007.
Jessica C. Tien of Tien Law Group, Tampa, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kelley R. Schaeffer, Assistant Attorney General, Tampa, for Appellee Department of Children and Family Services.
Mercedes Scopetta, Orlando, for Appellee Guardian ad Litem Program.
PER CURIAM.
Affirmed.
CASANUEVA and STRINGER, JJ., concur.
LaROSE, J., Concurs with opinion.
LaROSE, Judge, Concurring.
The trial court entered an order terminating the Mother's parental rights to her four minor children. The trial court found that the Mother tested positive for drug use on two occasions. The trial court also concluded that the Mother tested positive for creatine[1] and alcohol use in January 2003.
The record does not contain competent, substantial evidence supporting the Mother's two supposed positive drug screens. Further, based on our record, I cannot say that a positive screen for creatine or an isolated use of alcohol formed a sufficient basis to terminate the Mother's parental rights. Appellee offered no evidence regarding the illegal nature of creatine. Neither creatine nor alcohol use specifically were prohibited by the Mother's case plan.
Nevertheless, the facts otherwise before the trial court amply support the termination of the Mother's parental rights under sections 39.806(1)(c) and 39.806(1)(e), Florida Statutes (2004). Therefore, I concur in the court's affirmance.
NOTES
[1]  Creatine is a nitrogenous organic acid found mainly in the muscle tissue of many vertebrates and acts in muscular contraction. See The American Heritage Dictionary of the English Language 311 (1980).